                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

DARLENE M. DEROUCHIE,                       )        CASE NO. 1:18CV00365
                                            )
                    Plaintiff,              )
                                            )
                    v.                      )        MAGISTRATE JUDGE
                                            )        JONATHAN D. GREENBERG
NANCY A. BERRYHILL,                         )
           Acting Commissioner              )
           of Social Security,              )        JUDGMENT
                                            )
                    Defendant.              )

      Consistent with this Court’s contemporaneously filed Memorandum of Opinion and

Order, the Commissioner’s final decision is AFFIRMED.

      IT IS SO ORDERED.


                                                 s/Jonathan D. Greenberg
                                                Jonathan D. Greenberg
                                                United States Magistrate Judge
Date: December 19, 2018




                                            1
